Fourth Court of Appeals
                                San Antonio, Texas
                                     January 29, 2020

                                   No. 04-19-00810-CR

                                Aaron Michael ROGERS,
                                       Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                 From the 216th Judicial District Court, Kerr County, Texas
                                 Trial Court No. A16381
                      Honorable N. Keith Williams, Judge Presiding

                                         ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION.

       It is so ORDERED on January 29, 2020.


                                              _____________________________
                                              Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of January, 2020.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court